Case: 1:19-cv-00372-DRC-SKB Doc #: 44 Filed: 03/09/20 Page: 1 of 5 PAGEID #: 622



                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

   Julie Kelly,
                                                  Case No. 1:19-cv-00372
                Plaintiff,                        District Judge Douglas R. Cole
                                                  Magistrate Judge Stephanie Bowman

                v.

   First Data Corporation,                        RULE 26(F) REPORT OF PARTIES
   et al.,                                        (to be filed not later than seven days
                                                  prior to the preliminary conference)
                Defendant.


         1. Pursuant to Fed. R. Civ. P. 26(f), a meeting was held on March 6, 2020,

   and was attended by:

                Julie Kelly, counsel for plaintiff(s) Julie Kelly (pro se)

                Laura E. Salzman, counsel for Defendant First Data Corporation*

                Michael P. Cianfichi, counsel for Defendant First Data Corporation*

         2. The parties:

   ____ have provided the pre-discovery disclosures required by Fed. R. Civ. P.
   26(a)(1), including a medical package (if applicable).

               will exchange such disclosures by March 23, 2020.

   ____ are exempt from disclosure under Fed. R. Civ. P. 26(a)(1)(E).

   * On January 27, 2020, Magistrate Judge Stephanie K. Bowman issued a Report &
   Recommendation dismissing all claims against Defendants Frank Bisignano, Robin Ording, Saul
   Ewing Arnstein & Lehr LLP and Gillian Cooper, Esq., all of whom are represented by Roetzel &
   Andress and Saul Ewing Arnstein & Lehr LLP. ECF Doc # 35. The claims against Jackson Lewis
   P.C. and Matthew Byrne, Esq., both of whom were represented by Jackson Lewis P.C., were also
   dismissed. The Report and Recommendation also dismissed all claims against Defendant First
   Data Corporation (represented by this counsel), except for a single claim of failure to
   accommodate under the Americans with Disabilities Act. For these reasons, the only defendant
   participating in this Rule 26(f) Report is First Data Corporation. Plaintiff has been granted an
   extension until March 9, 2020 to file her specific written objections to the Report &
   Recommendation. Should the Court sustain any of Plaintiff’s objections with respect to any of the
   other defendants, a supplemental Rule 26(f) Report will be filed.




   36653608.4 03/09/2020
   14811743 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 44 Filed: 03/09/20 Page: 2 of 5 PAGEID #: 623




      3. The parties:
         unanimously consent to the jurisdiction of the United States Magistrate
   Judge pursuant to 28 U.S.C. § 636(c).

   ✓      do not unanimously consent to the jurisdiction of the United States
          Magistrate Judge pursuant to 28 U.S.C. § 636(c).

          unanimously give contingent consent to the jurisdiction of the United
  States Magistrate Judge pursuant to 28 U.S.C. § 636(c), for trial purposes only,
  in the event that the assigned District Judge is unavailable on the date set for
  trial (e.g., because of other trial settings, civil or criminal).

       4. Recommended cut-off date for filing of motions direct to the pleadings:

          May 12, 2020.

       5. Recommended cut-off date for filing any motion to amend the pleadings

          and/or to add additional parties:

          June 16, 2020.

     6. Recommended discovery plan:
        a. Describe the subjects on which discovery is to be sought and the nature,
           extent and scope of discovery that each party needs to:(i) make a
           settlement evaluation, (ii) prepare for case dispositive motions, and (iii)
           prepare for trial:

            Plaintiffs sole remaining claim of"failure to accommodate"
            against Defendant First Data Corporation. The parties reserve
            the right to modify this Rule 26(f) Report pending the Court's
            resolution of Plaintiffs March 6, 2020 Objection to the Court's
            Report and Recommendation(ECF No. 42).

          b. What changes should be made, if any, in the limitations on discovery
             imposed under the Federal Rules of Civil Procedure or the local rules of
             this Court, including the limitations to 25 interrogatories/requests for
             admissions and the limitations of 10 depositions, each lasting no more
             than one day consisting of seven (7) hours?

            None at this time.

         c. Additional recommended limitations on discovery:

             None at this time.
Case: 1:19-cv-00372-DRC-SKB Doc #: 44 Filed: 03/09/20 Page: 3 of 5 PAGEID #: 624




         d. Recommended date for the disclosure of lay witnesses:

           July 14, 2020.

         e. Describe the areas in which expert testimony is expected and indicate
            whether each expert had been or will be specifically retained within the
            meaning of Fed. R. Civ. Po. 26(a)(2).

           The area of testimony for which expert testimony may be
           expected are Plaintiffs damages with respect to her remaining
           claim of"failure to accommodate" under the Americans with
           Disabilities Act against Defendant First Data Corporation. No
           experts have been retained at this time, but the parties reserve
           the right to do so, on the above topic or any other topic for
           which expert testimony is appropriate, in accordance with the
           proposed expert designation deadlines set forth herein.

        f. Recommended date for disclosure and report of Plaintiffs) expert(s):

           August 25, 2020.

        g. Recommended date for disclosure and report of Defendant(s) expert(s):

           September 22, 2020.

        h. Recommended date for disclosure and report of rebuttal expert(s):

           October 20, 2020.

        i. Discovery of Electronically Stored Information: The parties have
  discussed disclosure, discovery, and preservation of electronically stored
  information, including the form or forms in which it should be produced.

           ✓ Yes

                 No

               i. The parties have electronically stored information in the following
               formats:

                 Emails, Word documents,PDF documents, Excel
                 spreadsheets, and/or image files.

               ii. The case presents the following issues relating to disclosure,
               discovery or preservation of electronically stored information,
               including the form or forms in which it should be produced:
Case: 1:19-cv-00372-DRC-SKB Doc #: 44 Filed: 03/09/20 Page: 4 of 5 PAGEID #: 625




                  The parties will need to agree upon a protective order
                  with respect to discovery and a protocol in conjunction
                  with any search for ESI,including an agreement upon
                  search terms. Plaintiff will also need to be able to access
                  a secure File Transfer Protocol(FTP) network where
                  responsive documents to any forthcoming document
                  requests will be transferred for production so that she
                  can download the files from a secure server.

        j. Claims of Privilege or Protection. The parties have discussed issues
  regarding the protection of information by privilege or the work- product
  doctrine, including whether the parties agree to a procedure to assert these
  claims after production or have any other agreements under Fed. R. Evid. 502.

           ✓ Yes. The parties will file a joint motion under Fed. R. Evid. 502.

                 No

               i. The case presents the following issues relating to claims of
               privilege or of protection as trial preparation materials:

                 Defendant anticipates issues with respect to
                 communications Plaintiff may have had with Shawn
                 Shearer, Esq. regarding her remaining ADA claim when
                 he was not acting as her attorney.

               ii. Have the parties agreed on a procedure to assert such claims
               AFTER production?

                Yes

           ✓     No

     7. Recommend discovery cut-off date: December 18, 2020.

     8. Recommended dispositive motion date: January 22, 2021.

     9. Recommended date for status conference (if any): The parties will
        contact the Court if needed.

     10. Suggestions as to type and timing of efforts at Alternative Dispute
        Resolution: The parties agree that a settlement conference with a
        magistrate judge would be appropriate in the event of the Court's
        denial of Defendant's expected Rule 56 motion.
Case: 1:19-cv-00372-DRC-SKB Doc #: 44 Filed: 03/09/20 Page: 5 of 5 PAGEID #: 626



      11. Recommended date for a final pretrial conference: The Parties request
          the Court not set a date for a final pretrial conference until after
          the Court has ruled on Defendant's expected Rule 56 motion.

      12. Has a settlement demand been made? Yes.

         A response? No.

         Date by which a settlement demand can be made: Defendant will
         evaluate any reasonable settlement demand received from
         Plaintiff.
         Date by which a response can be made:

     13. Other matters pertinent to the scheduling or management of this

         litigation:

          The parties agree that the United States Postal Service(USPS)
          will be the sole method of service for any hard-copy documents
          that cannot be served electronically.

  Signatures:

  Attorney(s) for Plaintiff(s):              Attorney(s)for Defendants(s)

  is/Julie Kelly(via email permission)       Isl Laura E. Salzman
  Julie Kelly (pro se)                       Laura E. Salzman (0095304)
                                             Attorney for First Data Corp.

                                             is/Michael P. Cianfichi
                                             Gary B. Eidelman (pro hac vice)
                                             Michael P. Cianfichi (pro hac vice)
                                             Attorneys for First Data Corp.
